     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 1 of 11 Page ID #:146



   F. Daniel Nourian
 1 12920 Hawthorne Blvd.
   Suite #105
 2
   Hawthorne CA 90250                                   G_--`   _~"
   Tel (310)251-5901
 3 Defendant Pro Se

 4
                                                                ~1Cl~l ~~i
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
       CARMEN JOHN PERRI, an                      CaseNo. 2:18-cv-0461O-RGK-
11
       individual,                                Hon. R.~ Gary Klausner
i2
                                                    DEFENDANT NOURIAN'S
                     Plaintiff,                     SEPARATE
13
                                                  JOINT RULE 26(~ REPORT
14     v,

15                                                Date: November 19, 2018
   BANGKOK GRILL, a business of                   Time: 9:00 a.m.
16 unknown form; ~'ARIBORZ DANIEL
                                                  Courtroom: 850
17 NOURIAN,           Defendants.

18

19     F. DANIEL NOURIAN, an individual ("Defendant") respectfully submits
20     his SEPARATE REPORTpursuant to Federal Rules of Civil Procedure
21     Rule 26(fl.     Nourian hereby submits this report in separate from
22 Plaintiff Perri and Defendant Bangkok since synchronizing the timely
23
       filing of this report along with Manning Law and Bangkok Grill has not
24
       been successful.      Nourian has received the joint report from Manning
25
       Law and made his preliminary response to this date.             Follow up has
26
       been difficult so Nourian will respectfully file this separate report to be
27
       in full compliance with court orders.
28
                                           -1-
                             .~FRCP RULE 26(f) REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 2 of 11 Page ID #:147



 1     Nourian has served upon Mr. Perri initial voluntary disclosures on
 2     10/20/ 18 and has not received anything from Plaintiff to date as to their
 3     initial disclosures.
 4

 5
       A.    STATEMENT OF THE CASE
 6
       Nourian accepts that he owns the property located at 12920 Hawthorne
 7
       Blvd., and Bangkok Grill is a tenant at the facility. Nourian asserts that
 8
       the curb ramp can be l.zp to 5% grade as specified by the CASP inspector
 9
       Jason James and denies the maximum limit of 2%. He also claims that
to
       the existing two ADA spaces were less than 2% in grade in compliance
11
       with the current code with a curb up ramp at about 5%. Furthermore,
12
       there was another. way to access the facilitydirectly from the
13
       sidewalk without the use or need of any ramp.
14

15
       Nourian alleges that he has seen no good evidence to date that Plaintiff
16
       was ever a customer at Bangkok Grill, or heever intended to be a
17
       customer at Bangkok Gri11,andNourian is doubtful if the plaintiff was ever
18
       present on the alleged visit of about April 25, 2018.
19

20

21
       Nourian was served on 6%26/ 18 with the instant action andNourian
22
       hired CASP inspector Jason James at Building Principles on 7/6/ 18 at
23
       the cost of $1100.00 to do a complete inspection on the property in
24
       question and all the tenants within the center. The report was finished
25
       by 7/ 11/ 18. The center parking facility was redone to new code by at the
26
       cost of $8785.00. The new CASP report was issued that showed the
27
       violations been corrected on 8/25/ 18. The Plaintiff's assertion that the
28
                                           -2-

                              ~FRCP RULE 26(f~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 3 of 11 Page ID #:148




 1     remediation can be done without excess cost was not true. The total cost
 2 so far has been $9885.00 approximately $10,000.00.
 3
 4     Nourian claims that he was under no order from any governmental
 5     agency or any other authority, or court order to make any ADA
 6     compliance changes to the property.         In fact, the property has been
 7     inspected from the Hawthorne Building and safety within the past few
 8     years and no ADA violation was noticed.
 9

10     As for the sewer drain cover at Bangkok Grill, there are several
11     declarations from witnesses saying that they had seen the drain cover
12     under the sink at BANGKOK GRILL. Bangkok Grill claims that the drain
13     cover was immediately replaced after being stolen. These covers cost
14     about ~10-$20 and are commonly stolen as specified by Jason James the
15     CASP inspector. Bangkok Grill had a separate CASP inspection as well
16     and all violations were corrected by 8/25/ 18 and a new report showing
17     the corrections was made.
18

19     Nourian claims that PLAINTIFF sites certain ADA code violations but
20     PLAINTIFF fails to explain and specify how he suffered discrimination,
21
       embracement, or discomfort. Nourian once again doubts if PLAINTIFF
22
       ever visited the property having filed 180 lawsuits in 13 months.
23

24
       There are declarations from witnesses that will testify as to the identity of
25
       any disabled person visiting the property on the said dates and there
26
       maybe video evidence available as well.
27

28
                                           -3-
                             ~F'RCP RULE 26(fj REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 4 of 11 Page ID #:149



 1     Manning Law or their associates have filed in excess of about 1500 ADA
 2     lawsuits using mainly repetitive serial Plaintiff'swithin a vent' short period
 3     in Federal Courts in Southern CA. Most their cases are CUT-AND-PASTE
 4     boilerplate lawsuits just inserting defendants switching the plaintiffs in
 5     the case. Nourian claims that he has seen Mr. Perri claim to be at times
 6     quadriplegic and at times in a wheelchair or just have trouble walking
 7 within the reviewed lawsuits on Pacer.
 8
 9     Nourian claims that Mr. Perri alone has filed about 190 lawsuits (about
10     13 lawsuits per month) since 7/28/ 17. Nourian claims that Mr. Perri
11     has filed even more in State Courts prior to the regulation changes in
12     state laws.      Most of Mr. Perri `s lawsuits involve Mr. Perri claiming a
13     business is in violation of the ADA accessible parking spaces and then
14     movers over to the transaction counter or the restrooms alleging
15     technical violations.
16
17     Mr. Perri has claimed some violation of the ADA regulations filing about
18     13 ADA lawsuits per month but he also claims that he has trouble
19     ambulating in his actions.      Mr. Perri by his own claim in most of his
20
       lawsuits has visited restrooms in massage parlors, auto shops, auto
21     supply stores, restaurants, markets, convenience stores, nail shops,
22
       retailers, tint shops, malls, shopping centers, most major national tenant
23
       retailers and restaurants throughout southern California.
24

25
       B.   SUBJECT MATTER JURISDICTION
26
       Nourian claims that all matters with original jurisdiction have been
27
       resolved. There is no issue of material fact to be decided or injunctive
28
                                           -4-

                            ~FRCP RULE 26(f~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 5 of 11 Page ID #:150




       relief necessary. All issues have been resolved and a clearance report
 11
 2 has been issued by Building Principles a certified CASP inspection
 3     company on 8/25/ 18.
 4

 5     Nourian contends that there are no conditions at the property as
 6     alleged in the Plaintiff's claim.         On that basis, The Court should
 7     determine that the only federal claim under the ADA is moot and
 8     decline to exercise supplemental jurisdiction over state law claims.
 9     City of Chicago v. Int'1 Coll. Of Surgeons, 522 U.S. 156, 172-173 (1997);
l0     Mendoza V. Zirkel Fruit Co., 301 F. 3d 1163, 1174 (9th Cir. 2002).
11

12     C.    LEGAL ISSUES
13

14     Nourian asserts that there is no cause for injunctive relief since a
15     CASP inspection company was hired, issues were remedied, and a
16 clearance report was made. Nourian alsohereby dives permission
17     to Plaintiff or The Court to hire their own CASP inspector and
ig     inspect the property.
19

20

21
       Furthermore Plaintiff lacks standing, Plaintiff's purported barrier

22 claims are moot, Plaintiff isnot entitled to any injunctive relief, and
23 Plaintiff is not entitled to any statutory damages since Nourian

24     believes that most likely the Plaintiff never visited the property

25     among other affirmative defenses.

26

27

28
                                           -5-
                                   FRCP RULE 26(~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 6 of 11 Page ID #:151



 1     Nourian reserves the right to contest liability, purported damages,
 2     and reserves the right to the defenses and the affirmative defenses
 3     raised in his responsive pleading.
 4

 5

 6
       D.    DAMAGES
 7

 8           Defendant Nourian denies that Plaintiff is entitled at any

 9     damages whatsoever.        Nourian hereby alleges that Mr. Perri was
10     most likely never at the property, and the cost of litigation for Mr.
11     Perri is very low since he is a serial Plaintiff using Cut-And-Paste
12     boilerplate lawsuits extorting money and strong-arming                  CA
13     businesses of all sizes.
14     D.    INSURANCE
15

16
       Nourian does not have any insurance to cover this matter.
17

18     E.    MOTIONS
19           Nourian plans to file for summary judgment after completion of
20 discovery since all barriers have been resolved. Nourian may also look
21     into precedent cases to ask The Court to declare Mr. Perri a
22     VEXATIOUS LITIGANT and order him to prefile to protect CA people
23     and businesses from his type of litigation.
24

25     F.   COMPLEXITY
26
             Nourian does not believe this is a complex matter.
27

28
                                           -6-
                            ~FRCP RULE 26(~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 7 of 11 Page ID #:152



 1     G.    STATUS OF DISCOVERY
 2
             The Parties have not yet undertaken discovery.
 3 1

 4

 5     H.    DISCOVERY PLAN

 6     Nourian intends to propound document request and interrogatories
 7     regarding Plaintiff's litigation history, standing, and encounters with the
 8     alleged barriers, injunctive relief claims, and statutory damages. Nourian
 9     claims that Carmen John Perri has initiated about 190 ADA lawsuits
10     .within about a 13 month period. Nourian intends to take the deposition
11     of Plaintiff, and any percipient witness, or expert named by the Plaintiff.
12     Nourian may also look into taking the deposition ~ of staff, or attorneys at s
13     Manning LAW. Nourian claims that there must be people being sent out
14     on the street by Manning Law to look for violations and Mr. Perri must be
15     just signing off on the complaints.         Mr. Perri is supposed to have
16     problems walking, standing, ambulating, and in some complaints is a
17     paraplegic.
18

19           Nourian has already served upon Mr. Perri his initial disclosures on
20 10/20/18 among exhibits A through K showing;
21

22
             A)Invoice from building Principles for a CASP report totaling
23
               ~1100.00 for the said property dated 7/6/ 18.
24
             B)Cashed check from Building Principles for $2000 dated 7/ 12/ 18.
25
             C) Site Accessibility Evaluation set 1 dated 7/7/ 18.
26
            D)Access Inspection Certificate dated 7/7/ 18.
27
            E)Paving Company CP 8~ G invoice for $8785 dated 9/4/ 18.
28
                                           -7-

                                   FRCP RULE 26(~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 8 of 11 Page ID #:153



 1           F) Cashed check paving company CP 8a G for $8785 on 9/11/18.
 2           G)Site Accessibility Evaluation set 2 dated 8/25/ 18.
 3           H)Site Evaluation Bangkok Grill set 1        7/7/ 18.
 4           I) Site Accessibility Evaluation Bangkok Grill set 2     8/25/ 18.
 5
 6 I.        EXPERT DISCOVERY
 7           No comment regarding this subject.
 8 I

 9     J.    DISPOSITIVE MOTIONS
l0           Nourian plans to file for summary judgment after completion of
11     discovery since the property has been in full compliance by 8/25/ 18.
12

13     K.    ALTERNATIVE DISPUTE RESOLUTION ("ADR") PROCEDURE
14     SELECTION
15

16     Defendant Nourian claims that ADR 2 was already ordered to be
17     completed by October 23, 2018 and Plaintiff failed to complete his
18     obligation to arrange ADR by the date as ordered by The Court.
19     Plaintiff also filed and served his case statement about 30 days late
20
       after receiving notice from Nourian to do so.
21

22
       L.   SETTLEMENT EFFORTS
23
            Initial settlement efforts at the early stages failed.
24

25
       N.   TRIAL COUNSEL
26
            Nourian plans to hire Robert H Appert after scheduling order has
27
       been made. It is unknown whom will be hired if Mr. Appert does not
2s                                         -s-
                             ~'FRCP RULE 26(~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 9 of 11 Page ID #:154



 1 ~ accept the case.
 2

 3     O.    INDEPENDENT EXPERT OR MASTER
 4     Nourian does not foresee the need of a special master.
 5

 6           P.    OTHER ISSUES
 7           Nourian respectfully requests 12 months for discovery and 6
 8     months for trial preparation but will accept any order of The Court.
 9
10
       P.    TRIAL BEFORE A MAGESTRATE:
11
12     Nourian will consent to trial by a magistrate.
13

14
       Respectfully submitted,
15

16     Dated:
17

18

19
       F. Daniel Nourian
20     Defendant in Pro Se
21

22

23

24

25

26

27

28
                                           -9-
                             J~ FRCP RULE 26(~ REPORT
     Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 10 of 11 Page ID #:155



 1     Fariborz Daniel Nourian
 2     12920 Hawthorne Blvd. #105
       Hawthorne CA 90250
 3     Tel 310-251-5901
       Defendant Pro Se
 4

 5                               UNITED STATES DISTRICT COURT
 6            CENTRAL DISCTRICT OF CALIFORNIA-WESTERN DIVISION
       CARMEN JOHN PERRI
 7
                         Plaintiff, VS                               No.: 2:18-cv04610-RGK(KSx)
 8
       BENJAPORN MAY KUSOLKUMBOT                             Honorable: R. Gary Klaus~er
 9
       ERRONEOUSLY NAMED AS DEFENDANT                        Courtroom 850 on 8TH Floor
10     BANGKOK GRILL                                         Scheduling Conference 11/19/18
11     FA~uBO~tz DANIEL NOU~uAN                               DR Deadline: 10/23/18
                         Defendant
12                                                                   OF SERVICE BY FIRST CLASS MAIL
           1- I am at least 18 years old, not a party to this action, and I am a resident of or employed in th
13            county where the mailing took place.
           2- My business address is; 12920 Hawthorne Blvd, .Unit #105, Hawthorne CA 90250.
14
           3- I served a copy of the following;
15
               DEFENDANT NOURIAN SEPARATE RULE 26 F REPORT 11/3/18
16

17

18
       By enclosing them in an envelope and placing the envelope for collection on the date and the ply
19     shown in item 4 following our ordinary business practices. I am really familiar with the business's pract
       for collecting and processing correspondence for mailing. On the same day that correspondence
20     placed for collection and mailing. It is deposited in the ordinary course of business with the United Sta1
       Postal Service in a sealed envelope with the postage fully prepaid.
21             4-The envelope was addressed and mailed as follows;
22
      Manning Law APC Attorney for Plaintiff John Perri
23    4667 MacArthur Blvd, Suite 150, Newport Beach CA 92660
24    Ara Sahelian at Sahelian Law Offices Attorney for Bangkok Grill
      23046 Avenida Del Carlota, Suite #600, La una Hills CA 92653
25

26     Date Mailed: 11/3/18
2~    City and State of Mailing Hawthorne CA

28    I declare under the penalty of perjury under the laws of the United States of America and the
29    State of California that the foregoing is true and correct.
      Date:    11/3/18        Name: Edmond Pranada
30                                              ~~ ~~-_.__
      Signature of person completing the form: _T




                                                           -1-
                                                                                                                                                                  E PAID                                                       ___   _.---._.
                                                                                                                                                       F~SPKG RTL
                                                                                                                                                       L SANGELES,CA                        ~
                                                                                                                                                       90045
                                                                                                                                                       NOV 03 18
                                                                                                                       ~~E,                            AMOUNY.~~                                     ~                       U,S. POSTA~E PAID
                                                                                                                                                                                                                              FpMLGEN
                                                                                                                                                                                                                             gLOS ANG ELES, CA
    Case 2:18-cv-04610-RGK-KS Document 45 Filed 11/05/18 Page 11 of 11 Page ID #:156




                                                                                                                          1023
                                                                                                                                                                                                 ~                            NOV03 18
                                                                                                            '                         9 12             R2307M762533-07                               ro
                                                                                                                                                                                                     ~                        AMOUPh
                                                                                                                                   "'~ _^~ ~                        r
                                                                                                                                                                                                 i                             ~L.L~
                                                                                                                                 1                                                                        1024       gp012   R2307M152533-01
                                                                                                                                 +~
                                                                                                                                 ;
                                                                                                                                  ~                                                     a       ~i
                                                                                                                       F. Daniel Nourian
                                                                                                                       12920 Hawthorne Blvd.
                                                                                                                       Suite #105
                                                                                                                       Hawthorne CA 90250
F ~',.
.
                                                                                                          ,,~                           r------~-___--.
    ~-
~~` ~ ~                                                                                              i                                  ~t-----,~ ='                HONORABLE R. GARY KLAUSNER
`~ ~~~,                                                                                                                               ~ ;'~ ~ '~`='
                                                                                                                                                ~t                  ROYBALL FEDERAL BUILDING
                                                                                                                                                                    255 E. Temple Street'`                                                       e
                                                                                                -                ~
                                                                                                                -. 2
                                                                                                                                      ";l ~ 'y~ '
                                                                                                                                       W
                                                                                                                                       .
                                                                                                     .;
                                                                                                                                                                    Courtroom 850 , 8~''Floor
                                                 '
                                              ~e~1
                                          °
                                          "                                                          *~                               `~`      s'"
                                                                                                ~~         ~ -~~                       ~' ~ ~ ~                     Los Angeles CA 90012
                                                                                                     b~'~z~~':                          ~'~
                                                                                       ;F x i5~ it        _                             U             .__
                                                                                                                                                                 ~ ~,    _. ~       }   f
                                                                                                                                             _
                                                                                                                                                         ' ~~
                                                                                                                                                     5*'Y?k      191 ~          P   I                ;~    w t.
                                                                                                                                                                                                ~~ ~V       3` ~.l
                                                                                                                          u ~~   '
                                                                         ,-                          ~.,                                             USPS TRq~KING NUMBER
                                                                                                     ~;~,~~~i
~                                                                          ~                         t '~ ~ ~~
                                                                                                                                                 _   ~~ 7750 7354 8307 3aan ne
